


110 HRES 84 IH: Recognizing the 100th anniversary of Glenn

U.S. House of Representatives
2007-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 84
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2007
			Mr. Kuhl of New York
			 (for himself and Mr. Mica) submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing the 100th anniversary of Glenn
		  Curtiss’ achievement of record-breaking speed and his contributions to the
		  motorcycle and aircraft industries.
	
	
		Whereas Glenn Hammond Curtiss, born in Hammondsport, New
			 York, in 1878, became the fastest man on earth on January 24, 1907, by
			 attaining the speed of 136.47 miles per hour on the first V–8 powered
			 motorcycle;
		Whereas Curtiss developed the first successful
			 seaplane;
		Whereas Curtiss manufactured the famous Curtiss JN–49
			 (commonly known as the Jenny), a training plane used during
			 World War I;
		Whereas by 1911, Curtiss had become known as the father of
			 naval aviation;
		Whereas by 1921, Curtiss was considered the founder of the
			 American aircraft industry; and
		Whereas January 24, 2007, is the 100th anniversary of
			 Curtiss’ record-breaking speed: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the
			 historical significance of the 100th anniversary of Glenn Hammond Curtiss’
			 achievement of the record-breaking speed of 136.47 miles per hour while riding
			 the first V–8 powered motorcycle; and
			(2)recognizes
			 Curtiss’ willingness to work for the common good and his contributions to
			 motorcycle design and racing, naval aviation, and the American aircraft
			 industry.
			
